[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The various Motions To Dismiss For Alleged Improper Service are denied.
The Motion To Dismiss For Alleged Failure To Notify People's Bank is denied.
The Motion To Stay For Alleged Failure To Comply With Arbitration Provision is granted. The actions are stayed pending arbitration.
The Motions To Dismiss For Lack of Privy, filed by Landmark Air Systems, Inc. and Anthony Cerulli are denied.
RICHARD J. TOBIN, JUDGE